Citation Nr: 1215643	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-00 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2008.  In November 2010, the veteran appeared at a Board videoconference hearing.  The remaining issue was previously remanded in April 2011.

The issue of service connection for sinusitis was raised by the Veteran in August 2007.  In April 2009, in addition to several claims which have been previously addressed, he raised claims of service connection for hepatitis C and rib fracture residuals.  He also requested review of his service-connected traumatic brain injury (TBI) residuals (currently identified as "post-traumatic cephalgia with mild mental deterioration"), pursuant to 38 C.F.R. § 4.124a, Code 8045, Note (5) (2011).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection is currently in effect for post-traumatic cephalgia (i.e., headaches), due to an in-service motor vehicle accident.  

2.  The Veteran has not been shown to have another chronic headache disability due to service, or to service-connected disability.


CONCLUSION OF LAW

Other than currently service-connected post-traumatic headaches ("cephalgia"), a chronic headache disability was not incurred in or aggravated by active service, or caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in November 2007, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claim.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records have been obtained.  VA and identified private treatment records were obtained.  Although the Veteran was scheduled for a VA examination in November 2011, he failed to report for this examination without any explanation.  Therefore, the claim will be decided on the evidence of record, without a VA examination.  In this regard, the duty to assist "is not always a one-way street" and that, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 193.

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology since service may also establish service connection. 

In this case, service connection is already in effect for post-traumatic "cephalgia," which is a headache (Dorlands Illustrated Medical Dictionary 299 (28th ed. 1994)), as part of his service-connected head injury residuals.  He also claims that he has headaches due to sinusitis, but service connection is not currently in effect for sinusitis (as noted above, the issue of service connection for sinusitis is referred to the AOJ for initial consideration).  Moreover, any headaches associated with sinusitis would be rated as part of that condition, as such are specifically included in the rating criteria for sinusitis.  See 38 C.F.R. § 4.97, Codes 6510 through 6514 (2011).  

Service treatment records contain many references to headaches, but these were attributed to the Veteran's head injury in November 1966, and, hence, service connection is already in effect for such headaches.  

Because the Veteran is claiming continuity of symptomatology of his headaches since his in-service accident, it is difficult to ascertain whether he is, in fact, claiming service connection for another headaches disability.  Moreover, if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

He has, however, submitted medical evidence which he states proves his claim.  He identified an evaluation at the Straub Clinic as providing evidence in his favor.  An evaluation at the Straub Clinic in July 2007 resulted in the Veteran's being diagnosed as having possible cluster headaches.  At that time, however, a history of headaches for the past 6 to 8 weeks was noted, and, moreover, the Veteran denied any history of a prior injury.  The Board is not required to accept an opinion based on inaccurate medical history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Moreover, no opinion was made as to etiology.  

H. Hazenfield, M.D., evaluated the Veteran in August 2007 for left periorbital headaches, present since July 2007.  He found a severe nasal septal deviation with a spur on the left impinging on the left middle turbinate, which, in October 2007, was corrected surgically.  Service connection is in effect for a nasal fracture with deviated septum, but Dr. Hazenfield did not expressly make a connection between the headaches present since July 2007, and service or service-connected disability.  Thus, service connection on the basis that the condition is due to or aggravated by a service-connected is not shown.  See 38 C.F.R. § 3.310.  

On a VA examination in December 2007, the Veteran was diagnosed as having "Sluder's neuralgia (trigeminal neuralgia) s[tatus] p[ost] surgery resolved."  The examiner stated that the condition was at least as likely as not the result of a fracture of the left side of the face in November 1966 in a motor vehicle accident.  The hospital record pertaining to that in-service accident, however, showed that although he was "severely traumatized" about the face, the injuries were lacerations, and he did not sustain any facial fractures.  Likewise, the record of the Naval Hospital to which he was transferred showed contusions and abrasions but no facial fractures.  Thus, the opinion was based on an inaccurate history.  See Kowalski.

Thus, in sum, service connection is already in effect for headaches (cephalgia) resulting from the Veteran's closed head injury in service, with concussion.  Moreover, service connection is not currently in effect for sinusitis.  The medical opinions discussed above are not sufficient to permit the Board to determine whether it is at least as likely as not that the Veteran has a chronic headache disability due to service, but as a separate disability from the headache disability already service-connected as part of the TBI.  Due to the multiple possible etiologies posited in the medical records, service connection cannot be granted based on the Veteran's testimony alone, as he does not have the competence to differentiate the etiologies of his headaches.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.).  

Moreover, he failed, without good cause, to report for an examination which was scheduled for the purpose of resolving these matters.  Therefore, the claim is being decided based on the evidence of record.  See 38 C.F.R. § 3.655 (2011).  The preponderance of the evidence of record is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a chronic headache disability, other than the currently service-connected post-traumatic headaches, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


